Name: COMMISSION REGULATION (EEC) No 1581/93 of 23 June 1993 setting for the 1993/94 marketing year the threshold prices and monthly increases for certain categories of flour, groats and meal
 Type: Regulation
 Subject Matter: prices;  foodstuff
 Date Published: nan

 No L 152/16 Official Journal of the European Communities 24. 6 . 93 COMMISSION REGULATION (EEC) No 1581/93 of 23 June 1993 setting for the 1993/94 marketing year the threshold prices and monthly increases for certain categories of flour, groats and meal Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the last subparagraph of Article 3 (2) of Regulation (EEC) No 1766/92, for the 1993/94 marke ­ ting year, the threshold prices for the products, with the exception of malt, referred to in Article 1 (c) of the said Regulation shall be fixed as follows : ECU/tonne Wheat and meslin flour 279,34 Rye flour 279,34 Groats and meal of common wheat 301,69 Groats and meal of durum wheat 301,69 Article 2 The following monthly increases shall be applied to the prices indicated in Article 1 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 1580/93 of 23 June 1993 setting standard qualities for certain cereals and categories of flour, groats and meal and the threshold prices for those categories of products (3) ; Whereas Council Regulation (EEC) No 1766/92 sets the target and threshold prices for cereals for the 1993/94 marketing year ; Whereas, pursuant to Article 5 of Regulation (EEC) No 1766/92, the threshold prices for wheat, meslin and rye flour and groats and meal of wheat must be set accor ­ ding to the rules and for the standard qualities laid down in Articles 6 to 9 of Commission Regulation (EEC) No 1580/93 ; Whereas Regulation (EEC) No 3824/92 (4), as last amended by Regulation (EEC) No 1330/93 (5), establishes the list of prices and amounts in the cereals sector which are affected by the reducing coefficient of 1,013088 fixed by Commission Regulation (EEC) No 1331 /93 (6), with effect from the commencement of the 1993/94 marketing year, under the arrangements for automatically disman ­ tling negative monetary gaps ; whereas Article 2 of Regu ­ lation (EEC) No 3824/92 provides for the resulting reduc ­ tion in prices and amounts to be specified for each sector concerned and the value of these reduced prices and amounts to be fixed ; whereas Regulation (EEC) No 1766/92 fixes the intervention, target and threshold prices for cereals and the minimum price for potato starch for an indefinite period ; Whereas the reducing coefficient should be applied to the threshold prices for cereal flour, groats and meal and, for the sake of clarity, it should be incorporated directly into the calculation ; Whereas the calculations effected pursuant to these rules produce the prices indicated below ; Meslin Common and durum and rye wheat groats flour and meal 1993 : July - - August 2,00 2,16 September 4,00 4,32 October 6,00 6,48 November 8,00 8,64 December 10,00 10,80 1994 : January 12,00 12,96 February 14,00 15,12 March 16,00 17,28 April 18,00 19,44 May 20,00 21,60 June 20,00 21,60 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 387, 31 . 12. 1992, p. 1 . (3) See page 14 of this Official Journal . (4) OJ No L 387, 31 . 12. 1992, p. 29 . o OJ No L 132, 29. 5. 1993, p. 113 . (6) OJ No L 132, 29. 5 . 1993, p. 114. 24. 6. 93 Official Journal of the European Communities No L 152/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1993 . For the Commission Rene STEICHEN Member of the Commission